DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-18 and 20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts teach a ceiling mount comprising: a central unit; an arm attached to the central unit, the arm being movable by an actuator; a medical device held on the arm; a user interface via which a user can input a command for moving the arm to a user interface microcontroller; and a control device configured to query data of the user interface microcontroller, to authenticate it and, upon a successful authentication, to control the actuator in order to move the arm in accordance with the command of the user. But none of the prior arts further teach or suggest wherein the control device comprises a first microcontroller and a second microcontroller; wherein the first microcontroller is configured to communicate with the user interface microcontroller, wherein the second microcontroller is configured to communicate with the first microcontroller, but is not configured to communicate directly with the user interface microcontroller, wherein the first microcontroller is configured to transmit a movement command to the actuator; and
wherein the second microcontroller is configured to activate an energy supply of the actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art related to surgical systems: US 2018/0133082, US 2018/0296418, US 2019/0000576.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689